 

Exhibit 10.25

Execution Copy

AMENDMENT NO. 4 TO

NOTE PURCHASE AGREEMENT

(2014)

 

This AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT (this “Amendment”), is dated as
of October 13, 2017, by and among Life Storage, Inc., formerly known as Sovran
Self Storage, Inc., a Maryland corporation (“LSI”) and Life Storage LP, a
Delaware limited partnership, formerly known as Sovran Acquisition Limited
Partnership, (“LSLP, and together with LSI, the “Obligors”) and the holders of
the Notes (as defined below) party hereto.  Capitalized terms used but not
defined herein have the meanings given to them in the Note Purchase Agreement
(as defined below).

RECITALS

WHEREAS, the Obligors issued $175,000,000 aggregate principal amount of its
4.533% Senior Guaranteed Notes, Series E, due April 8, 2024 (the “Notes”)
pursuant to that certain Note Purchase Agreement dated as of April 8, 2014 among
the Obligors, and each of the purchasers named on Schedule A thereto as amended
by that certain Amendment No. 1 to Note Purchase Agreement (2014) dated as of
June 10, 2016, Amendment No. 2 to Note Purchase Agreement dated as of June 26,
2016 and Amendment No. 3 to Note Purchase Agreement (2014) dated as of August
10, 2016 (collectively, the “Note Purchase Agreement”); and

WHEREAS, the Obligors and the noteholders party hereto desire to amend certain
provisions of the Note Purchase Agreement on the terms and conditions contained
herein; and

WHEREAS, in accordance with Section 17.1 of the Note Purchase Agreement, the
provisions of the Note Purchase Agreement being amended pursuant to Section 2
hereof may be amended with the written consent of the Obligors and the Required
Holders.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.Incorporation of Recitals.  The above Recitals are hereby confirmed by
the parties hereto and incorporated into this Amendment in their entirety.

 

Section 2.Amendments to Note Purchase Agreement.  Upon the effectiveness of this
Amendment, the Note Purchase Agreement is hereby amended as follows:

(a)Each reference of the Note Purchase Agreement to:

(i)“Sovran Self Storage, Inc., a Maryland corporation (“Sovran”) shall mean
“Life Storage, Inc., a Maryland corporation (“LSI”) and

CHI 68580798v2

1

 

--------------------------------------------------------------------------------

 

(ii)“Sovran Acquisition Limited Partnership, a Delaware limited partnership
(“SALP”) shall mean “Life Storage LP, a Delaware limited partnership (“LSLP”).

(b)Section 10.3(k) of the Note Purchase Agreement shall be replaced in its
entirety as follows:

(k) Investments consisting of Distributions permitted under Section 10.7 hereof;
and

(c)Section 10.7 of the Note Purchase Agreement shall be replaced in its entirety
as follows:

Section 10.7.  Distributions.  The Obligors will not make any Distributions if
any Default or Event of Default has occurred and is continuing or would occur
therefrom; provided, however, that the Obligors may at all times make
Distributions with respect to any fiscal year in an aggregate amount not to
exceed the minimum amount (after taking into account all available funds of LSI
from all other sources) necessary in order to enable LSI to maintain its status
as a REIT; and provided further that, subject to the requirements of Section
10.3(l), the Obligors will not at any time make any Distributions with respect
to any period of twelve (12) consecutive months in connection with the purchase,
redemption or retirement of capital stock of the Obligors that exceed
$100,000,000 in the aggregate during such period unless the Obligors shall have
first received written confirmation from each Rating Agency then rating the long
term unsecured debt of the Obligors that the proposed Distribution will not
result in such rating being withdrawn or being downgraded below “BBB-” by S&P,
“Baa3” by Moody’s, “BBB-” by Fitch or below an equivalent rating by any other
Rating Agency then rating the Obligors.

(d)Section 10.10 of the Note Purchase Agreement shall be replaced in its
entirety as follows:

Section 10.10.  Consolidated Tangible Net Worth.  As at the end of any fiscal
quarter and any other date of measurement, the Obligors shall not permit
Consolidated Tangible Net Worth to be less than the sum of (a) $1,210,000,000,
plus (b) 80% of the sum of (i) the Net Cash Proceeds received by LSI in
connection with any offering of stock in LSI and (ii) the aggregate value of
operating units issued by LSLP in connection with asset or stock acquisitions
(valued at the time of issuance by reference to the terms of the agreement
pursuant to which such units are issued), in each case after December 10, 2014,
and on or prior to the date such determination of Consolidated Tangible Net
Worth is made.

(e)Schedule B to the Note Purchase Agreement is hereby amended by replacing each
of the following terms in its entirety as follows:

(i)“Holdings” means Life Storage Holdings, Inc., a Delaware corporation.

2

--------------------------------------------------------------------------------

 

(ii)“Principal Lending Facility” means, collectively, the Bank Credit Agreement,
the 2011 Note Purchase Agreement, the 2016 Note Purchase Agreement, the Public
Bond Facility and any other agreement, whether now existing or existing in the
future, creating or evidencing privately placed or publicly issued indebtedness
for borrowed money by any Obligor.

(f)Schedule B to the Note Purchase Agreement is hereby amended by adding the
following terms thereto in the appropriate alphabetical order:

(i) “2016 Note Purchase Agreement” means the Note Purchase Agreement dated as of
July 21, 2016, among LSI, LSLP and the several Purchasers identified therein, as
amended to date, and as may be further amended, modified, renewed, replaced,
refunded or refinanced from time to time.

(ii)“Public Bond Facility” means that certain Indenture dated as of June 20,
2016 among the Obligors and Wells Fargo Bank, National Association, Trustee, as
amended pursuant to a First Supplemental Indenture dated as of June 20, 1016
pursuant to which LSLP is obligated on $600,000,000 principal amount of 3.500%
Senior Notes due 2026, and as such agreement may be further amended, modified,
renewed, replaced, refunded or refinanced from time to time.

Section 3.Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall be fully effective and binding on all the parties hereto and all holders
of the Notes as of the date hereof when all of the following conditions
precedent shall have been satisfied (the “Effective Date”):

(a)upon the execution and delivery of this Amendment by the Obligors and the
Required Holders;

(b)the representations and warranties of the Obligors set forth in Section 6
hereof shall be true and correct on and with respect to the date of the
execution and delivery of this Amendment and as of the Effective Date; and

(c)the holders shall have received fully executed copies of the following, each
of which shall be in form and substance reasonably satisfactory to the Required
Holders: (i) that certain Fourth Amendment to Sixth Amended and Restated
Revolving Credit and Term Loan Agreement, dated October 13, 2017, by and among
the Obligors and Manufacturers and Traders Trust Company, as Administrative
Agent, with respect to the Bank Credit Agreement; (ii) that certain Amendment
No. 5 to Note Purchase Agreement (2011), dated the date hereof, by and among the
Obligors and the holders party thereto, with respect to the Note Purchase
Agreement dated as of August 5, 2011, among LSI, LSLP and the several Purchasers
identified therein, as amended to date; and (iii) that certain Amendment No. 1
to Note Purchase Agreement (2016), dated the date hereof, by and among the
Obligors and the holders party thereto, with respect to the Note Purchase
Agreement dated as of July 21, 2016, among LSI, LSLP and the several Purchasers
identified therein.

3

--------------------------------------------------------------------------------

 

The Obligors will deliver executed or true and correct copies of this Amendment
to each holder of outstanding Notes promptly following the date on which it is
executed and delivered by all the necessary parties hereto.

Section 4.Ratification.  Except as specifically set forth in this Amendment, the
terms of the Note Purchase Agreement, as amended hereby, shall remain in full
force and effect and are hereby ratified and affirmed, in their entirety.

Section 5.Representation of Authority.  By execution and delivery of this
Amendment, each party hereby represents and warrants to the other parties that
the person executing this Amendment for such party is duly authorized to execute
this Amendment on behalf of such party.

Section 6.Representations and Warranties of the Obligors.  To induce the
Required Holders to execute and deliver this Amendment, each of the Obligors
represents and warrants to the holders of the Notes that on the date hereof:

(a)Authorization, Etc.  This Amendment has been duly authorized by all necessary
corporate or partnership action on the part of it, and the Note Purchase
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and (ii) general principals of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

(b)Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by it of this Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of a Lien in
respect of any property of it under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which it is bound or by which it or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to it or
(iii) violate any provision of any statute or other rule or regulations of any
Governmental Authority applicable to it.

(c)Governmental Authorizations, Etc.  No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by it of this
Amendment, except any that have been obtained and are in full force and effect.

(d)No Default.  No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

(e)No Fees.  It has not, nor has any Subsidiary or Affiliate of it, directly or
indirectly, paid or caused to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Obligors as consideration for or as an inducement to the entering into by
any such creditor of any amendment

4

--------------------------------------------------------------------------------

 

or other modification to any credit facility, the effect of which amendment or
other modification is to amend or modify any provisions thereof similar to the
modifications reflected in this Amendment.

Section 7.Fees of Counsel.  The Obligors shall pay the reasonable fees and
disbursements of Greenberg Traurig, LLP, as special counsel for the holders of
the Notes, relating to the transactions contemplated by this Amendment, as set
forth in a statement delivered to the Obligors.

Section 8.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

Section 9.Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.

Section 10.Electronic Delivery.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by electronic mail in “portable
document format” (“.pdf”) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall be effective as delivery of a manually executed
counterpart of this Amendment.

[Remainder of page intentionally left blank; next page is signature page]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date hereof.

 

OBLIGORS:

 

LIFE STORAGE, INC.

(f/k/a Sovran Self Storage, Inc.)

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

LIFE STORAGE LP

(f/k/a Sovran Acquisition Limited Partnership)

 

By:

 

Life Storage Holdings, Inc. (f/k/a Sovran Holdings, Inc.),

its

 

general partner

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

 




[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

The Prudential Insurance Company of America

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

PRUCO Life Insurance Company of New Jersey

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Assistant Vice President

 

William Penn Life Insurance Company of New York

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

The Independent Order of Foresters

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

Prudential Annuities Life Assurance Corporation

 

 

 

By:

 

PGIM, Inc. as Investment-Advisor

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

Farmers Insurance Exchange

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

Mid Century Insurance Company

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric R. Seward

Name:

 

Eric R. Seward

Title:

 

Vice President

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

Massachusetts Mutual Life Insurance Company

 

 

 

By:

 

Barings, LLC as Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

MassMutual Asia Limited

 

 

 

By:

 

Barings, LLC as Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

Banner life Insurance Company

 

 

 

By:

 

Barings, LLC as Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

Metropolitan Life Insurance Company

 

General American Life Insurance Company

 

By:

 

Metropolitan Life Insurance Company, its Investment Manager

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Senior Vice President and Managing Director

 

 

 

Brighthouse Life Insurance Company

f/k/a MetLife Insurance Company USA

and f/k/a MetLife Investors USA Insurance Company

By:

 

MetLife Investment Advisors, LLC, its Investment Manager

 

 

 

New England Life Insurance Company

 

By:

 

MetLife Investment Advisors, LLC, its Investment Manager

 

 

 

By:

 

/s/ Frank O. Monfalcone

Name:

 

Frank O. Monfalcone

Title:

 

Managing Director

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

New York life Insurance Company

 

 

 

By:

 

/s/ Kimberly Stepancic

Name:

 

Kimberly Stepancic

Title:

 

Corporate Vice President

 

New York life Insurance and Annuity Company

 

 

 

By:

 

NYL Investment Management LLC, its Investment Manager

 

 

 

By:

 

/s/ Kimberly Stepancic

Name:

 

Kimberly Stepancic

Title:

 

Director

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)

 

 

 

By:

 

NYL Investment Management LLC, its Investment Manager

 

 

 

By:

 

/s/ Kimberly Stepancic

Name:

 

Kimberly Stepancic

Title:

 

Director

 

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 3-2)

 

 

 

By:

 

NYL Investment Management LLC, its Investment Manager

 

 

 

By:

 

/s/ Kimberly Stepancic

Name:

 

Kimberly Stepancic

Title:

 

Director

 

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

Transamerica Life (Bermuda) Ltd

 

 

 

By:

 

AEGON USA Investment Management, LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

Transamerica Financial Life Insurance Company

 

 

 

By:

 

AEGON USA Investment Management, LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

Transamerica Premier Life Insurance

 

 

 

By:

 

AEGON USA Investment Management, LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

Pacific Life Insurance Company

 

 

 

 

 

 

By:

 

/s/ Richard S. Banno

Name:

 

Richard S. Banno

Title:

 

Assistant Vice President

 

 

 

By:

 

/s/ Jospeh J. Tortonelli

Name:

 

Jospeh J. Tortonelli

Title:

 

Assistant Secretary

 

 

[Signature Page - Amendment No. 4 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

AMENDMENT NO. 3 TO

NOTE PURCHASE AGREEMENT

(2014)

 

This AMENDMENT NO. 3 TO NOTE PURCHASE AGREEMENT (this “Amendment”), is dated as
of August 10, 2016, by and among Sovran Self Storage, Inc., a Maryland
corporation (“Sovran”) and Sovran Acquisition Limited Partnership, a Delaware
limited partnership (“SALP, and together with Sovran, the “Obligors”) and the
Required Holders.  Capitalized terms used but not defined herein have the
meanings given to them in the Note Purchase Agreement (as defined below).

RECITALS

WHEREAS, the Obligors issued $175,000,000 aggregate principal amount of its
4.533% Senior Guaranteed Notes, Series E, due April 8, 2024 (the “Notes”)
pursuant to that certain Note Purchase Agreement dated as of April 8, 2014
(together with all schedules, annexes and exhibits thereto, the “Note Purchase
Agreement”) among the Obligors, and each of the purchasers named on Schedule A
thereto; and

WHEREAS, the Borrower and the noteholders party hereto desire to amend certain
provisions of the Note Purchase Agreement on the terms and conditions contained
herein; and

WHEREAS, in accordance with Section 17.1 of the Note Purchase Agreement, the
provisions of the Note Purchase Agreement being amended pursuant to Section 2
hereof may be amended with the written consent of the Obligors and the Required
Holders.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.Incorporation of Recitals:  The above Recitals are hereby confirmed by
the parties hereto and incorporated into this Amendment in their entirety.

Section 2.Amendments to Note Purchase Agreement.  Upon the effectiveness of this
Amendment, the Note Purchase Agreement is hereby amended as follows:

(a)Section 9.4 of the Note Purchase Agreement shall be replaced in its entirety
as follows:

“Section 9.4.  Existence of SALP, Sovran Holdings and Subsidiaries; Maintenance
of Properties.  (a) SALP for itself and for Holdings and each Subsidiary
(insofar as any such statements relate to Holdings or such Subsidiary) will do
or cause to be done all things necessary to, and shall, preserve and keep in
full force and effect its, Holdings, and each Subsidiary’s existence as a
limited partnership, corporation or another legally constituted

- 1 -

--------------------------------------------------------------------------------

 

entity, and will do or cause to be done all things necessary to preserve and
keep in full force all of its, Holdings’, and each Subsidiary’s rights and
franchises, and it and Holdings will not, and it will not cause or permit any
Subsidiary to, convert to a limited liability company or a limited liability
partnership.  SALP (i) will cause all necessary repairs, renewals, replacements,
betterments and improvements to be made to all Real Estate owned or controlled
by it or by any Subsidiary, all as in the judgment of SALP or such Subsidiary
may be necessary so that the business carried on in connection therewith may be
properly conducted at all times, subject to the terms of the applicable Leases
and partnership agreements or other entity organizational documents, (ii) will
cause all of its other properties and those of Subsidiaries used or useful in
the conduct of its business or the business of such Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, and (iii) will, and will cause each Subsidiary to,
continue to engage exclusively in the business of owning and operating self
storage facilities (including the rental of trucks in connection therewith);
provided that nothing in this Agreement shall prevent the Obligors from entering
into Tower Leases or occasional non-material Leases of retail or office space
incidental to the Obligors’ owning and operating self storage facilities; and
provided, further, that nothing in this Section 9.4 shall prevent SALP from
discontinuing the operation and maintenance of any of its properties or any of
those of any Subsidiaries if such discontinuance is, in the judgment of SALP,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate materially adversely affect the business of the Obligors and their
respective Subsidiaries on a consolidated basis.  Holdings shall at all times be
a wholly-owned Subsidiary of Sovran and the sole general partner of SALP and
shall be the owner of at least 1% of the outstanding partnership interests in
SALP.

(b)Sovran will do or cause to be done all things necessary to preserve and keep
in full force and effect its existence as a Maryland corporation. Sovran will at
all times maintain its status as a REIT and not take any action which could lead
to its disqualification as a REIT.  Sovran shall at all times maintain its
listing on the New York Stock Exchange.  Sovran will continue to operate as a
fully-integrated, self-administered and self-managed real estate investment
trust which, together with its Subsidiaries (including, without limitation,
SALP) owns and operates an improved property portfolio comprised exclusively of
self-storage facilities.  Sovran will not engage in any business other than the
business of acting as a REIT and serving as a limited partner of SALP and as a
member, partner or stockholder of other Persons as permitted by this
Agreement.   Sovran shall conduct all or substantially all of its business
operations through SALP, and shall not own real estate assets outside of its
interests in SALP.  Sovran shall do or cause to be done all things necessary to
preserve and keep in full force all of its rights and franchises and those of
its Subsidiaries.  Sovran shall (i) cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, (ii) cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of Sovran may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, and (iii) cause SALP and each of its Subsidiaries to continue to engage
exclusively in the business of owning and operating

- 2 -

--------------------------------------------------------------------------------

 

self-storage facilities (including the rental of trucks in connection
therewith); provided that nothing in this Section 9.4 shall prevent Sovran from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of Sovran,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate materially adversely affect the business of Sovran and its
Subsidiaries on a consolidated basis.”

Section 3. Effect of Amendment.  This Amendment shall be fully effective and
binding on all the parties hereto and all holders of the Notes as of the date
hereof upon the execution and delivery of this Amendment by the Obligors and the
Required Holders (the “Effective Date”).  The Obligors will deliver executed or
true and correct copies of this Amendment to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by all the
necessary parties hereto.

Section 4. Ratification.  Except as specifically set forth in this Amendment,
the terms of the Note Purchase Agreement, as amended hereby, shall remain in
full force and effect and are hereby ratified and affirmed, in their entirety.

Section 5.Representation of Authority. By execution and delivery of this
Amendment, each party hereby represents and warrants to the other parties that
the person executing this Amendment for such party is duly authorized to execute
this Amendment on behalf of such party.

Section 6.Representations and Warranties of the Obligors. To induce the Required
Holders to execute and deliver this Amendment, each of the Obligors represents
and warrants to the holders of the Notes that on the date hereof:

(a)Authorization, Etc.  This Amendment has been duly authorized by all necessary
corporate or partnership action on the part of it, and the Note Purchase
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and (ii) general principals of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

(b)Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by it of this Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of a Lien in
respect of any property of it under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which it is bound or by which it or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to it or
(iii) violate any provision of any statute or other rule or regulations of any
Governmental Authority applicable to it.

- 3 -

--------------------------------------------------------------------------------

 

(c)Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by it of this
Amendment, except any that have been obtained and are in full force and effect.

(d)No Default.  As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing.

(e)No Fees.  It has not, nor has any Subsidiary or Affiliate of it, directly or
indirectly, paid or caused to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Obligors or any Subsidiary Guarantor as consideration for or as an
inducement to the entering into by any such creditor of any amendment or other
modification to any credit facility, the effect of which amendment or other
modification is to amend or modify any provisions thereof similar to the
modifications reflected in this Amendment.

Section 7.Fees of Counsel. The Obligors shall pay the reasonable fees and
disbursements of Greenberg Traurig, LLP, as special counsel for the holders of
the Notes, relating to the transactions contemplated by this Amendment, as set
forth in a statement delivered to the Obligors.

Section 8.Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than al~ but together signed by
all, of the parties hereto.

Section 9.Governing Law.  This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.

Section 10.Electronic Delivery.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by electronic mail in “portable
document format” (“.pdf”) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall be effective as delivery of a manually executed
counterpart of this Amendment.

[Remainder of page intentionally left blank; next page is signature page]

 

 

 

- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date hereof.

 

OBLIGORS:

 

 

 

SOVRAN SELF STORAGE, INC.

 

 

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP

 

 

 

By:

 

Life Storage Holdings, Inc. (f/k/a Sovran Holdings, Inc.),

its general partner

 

 

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

 

 

By:

 

PGIM, Inc. as Investment-Advisor

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

FARMERS INSURANCE EXCHANGE

 

 

 

By:

 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc.
As its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

MID CENTURY INSURANCE COMPANY

 

 

 

By:

 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as  General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Assistant Vice President

 

WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

THE INDEPENDENT ORDER OF FORESTERS

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

MASSMUTUAL ASIA LIMITED

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

BANNER LIFE INSURANCE COMPANY

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

GENERAL AMERICAN LIFE INSURANCE

COMPANY

 

 

 

By:

 

Metropolitan Life Insurance Company, its

 

 

Investment Manager

 

METLIFE INSURANCE COMPANY USA

F/K/A METLIFE INSURANCE COMPANY OF CONNECTICUT

 

 

 

By:

 

Metropolitan Life Insurance Company, its

 

 

Investment Manager

 

METLIFE INVESTORS USA INSURANCE COMPANY

 

By:

 

Metropolitan Life Insurance Company, its

 

 

Investment Manager

 

NEW ENGLAND LIFE INSURANCE COMPANY

 

 

 

By:

 

Metropolitan Life Insurance Company, its

 

 

Investment Manager

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Managing Director

 

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Corporate Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION

 

 

 

By:

 

NYL Investment Management LLC, its

 

 

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI

30C)

 

 

 

By:

 

NYL Investment Management LLC, its

 

 

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

 

 

 

By:

 

NYL Investment Management LLC, its

 

 

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

TRANSAMERICA LIFE (BERMUDA) LTD

 

 

 

By:

 

AEGON USA Investment Management,

 

 

LLC, its investment manager

 

 

 

By:

 

/s/ Frederick B. Howard

Name:

 

Frederick B. Howard

Title:

 

Vice President

 

TRANSAMERICA FINANCIAL LIFE INSURANCE

COMPANY

 

 

 

By:

 

AEGON USA Investment Management,

 

 

LLC, its investment manager

 

 

 

By:

 

/s/ Frederick B. Howard

Name:

 

Frederick B. Howard

Title:

 

Vice President

 

TRANSAMERICA PREMIER LIFE INSURANCE

 

 

 

By:

 

AEGON USA Investment Management,

 

 

LLC, its investment manager

 

 

 

By:

 

/s/ Frederick B. Howard

Name:

 

Frederick B. Howard

Title:

 

Vice President

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

PACIFIC LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ Richard S. Banno

Name:

 

Richard S. Banno

Title:

 

Assistant Vice President

 

 

 

By:

 

/s/ Debra Cunningham

Name:

 

Debra Cunningham

Title:

 

Assistant Secretary

 




[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

BANKERS LIFE AND CASUALTY COMPANY

COLONIAL PENN LIFE INSURANCE COMPANY

BANKERS CONSECO LIFE INSURANCE COMPANY

 

 

 

By:

 

40/86 Advisors, Inc. acting as Investment
Advisor

 

 

 

By:

 

/s/ Jesse E. Horsfall

Name:

 

Jesse E. Horsfall

Title:

 

Senior Vice President

 

 

 

 

[Signature Page - Amendment No. 3 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO

NOTE PURCHASE AGREEMENT

(2014)

 

This AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT (this “Amendment”), is dated as
of June 10, 2016, by and among Sovran Self Storage, Inc., a Maryland corporation
(“Sovran”) and Sovran Acquisition Limited Partnership, a Delaware limited
partnership (“SALP, and together with Sovran, the “Obligors”) and the Required
Holders.  Capitalized terms used but not defined herein have the meanings given
to them in the Note Purchase Agreement (as defined below).

 

RECITALS

WHEREAS, the Obligors issued $175,000,000 aggregate principal amount of its
4.533% Senior Guaranteed Notes, Series E, due April 8, 2024 (the “Notes”)
pursuant to that certain Note Purchase Agreement dated as of April 8, 2014
(together with all schedules, annexes and exhibits thereto, the “Note Purchase
Agreement”) among the Obligors, and each of the purchasers named on Schedule A
thereto; and

WHEREAS, the Borrower and the Lenders party hereto desire to amend certain
provisions of the Note Purchase Agreement on the terms and conditions contained
herein; and

WHEREAS, in accordance with Section 17.1 of the Note Purchase Agreement, the
provisions of the Note Purchase Agreement being amended pursuant to Section 2
hereof may be amended with the written consent of the Obligors and the Required
Holders.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.  Incorporation of Recitals.  The above Recitals are hereby confirmed
by the parties hereto and incorporated into this Amendment in their entirety.

Section 2.  Amendments to Note Purchase Agreement.  Upon the effectiveness of
this Amendment, the Note Purchase Agreement is hereby amended as follows:

(a)Section 9.5 of the Note Purchase Agreement shall be replaced in its entirety
as follows:

“Section 9.5 Additional Subsidiary Guarantors.

(a)At all times prior to either of the Obligors or any of the Obligors’
Subsidiaries becoming obligated in respect of any Capital Markets Indebtedness,
the Obligors will cause (i) each of their Subsidiaries (other than Excluded
Subsidiaries), including, without limitation, each of their Subsidiaries (other
than Excluded Subsidiaries) first formed or acquired after the date hereof, to
enter into a Subsidiary Guaranty (promptly and in any event, within 30 days
after the formation or acquisition of such Subsidiary, to enter into a joinder
agreement in

- 1 -

--------------------------------------------------------------------------------

 

respect of the existing Subsidiary Guaranty and deliver to the holders of Notes
the other items required to be delivered under Section 9.5(c)), and (ii) each
Subsidiary that had previously been an Excluded Subsidiary that ceases to be an
Excluded Subsidiary to enter into a joinder agreement in respect of the
Subsidiary Guaranty and deliver to the holders of Notes all of the documents
required under Section 9.5(c).  In addition to, and without limiting the
requirement in the immediately preceding sentence, at all times prior to the
Obligor or any Subsidiary becoming obligated in respect of any Capital Markets
Indebtedness, the Obligors will cause any Subsidiary which is required by the
terms of any Bank Credit Agreement (or any other agreement pursuant to which
Debt for borrowed money of a Obligor is outstanding) to become a party to, or
otherwise guarantee, Debt outstanding under a Bank Credit Agreement or such
other agreement, to enter into the Subsidiary Guaranty and deliver to each of
the holders of Notes (concurrently with the incurrence of any such obligation
pursuant to a Bank Credit Agreement or such other agreement) all of the
documents required under Section 9.5(c).

(b)On and after the date either of the Obligors or any of the Obligors’
Subsidiaries becomes obligated in respect of any Capital Markets Indebtedness,
the Obligors shall cause each of their Subsidiaries that is not already a
Subsidiary Guarantor and to which any of the following conditions applies to
execute and deliver to the holders of the Notes a joinder agreement in respect
of the existing Subsidiary Guaranty (or if the Subsidiary Guaranty has
previously been terminated because all Subsidiary Guarantors party to it have
been released pursuant to Section 9.5(d) below, a Subsidiary Guaranty) and
deliver to the holders of Notes the other items required to be delivered under
Section 9.5(c):

(i)such Subsidiary of an Obligor Guarantees, or otherwise becomes obligated in
respect of any Debt of an Obligor or any Subsidiary of an Obligor (other than an
Excluded Subsidiary guaranteeing or otherwise becoming obligated in respect of
the Debt of another Excluded Subsidiary); or

(ii)(A) such Subsidiary owns an Unencumbered Property and (B) such Subsidiary,
or any other Subsidiary of an Obligor that directly or indirectly owns any stock
or other equity interests in such Subsidiary has incurred, acquired or suffered
to exist any Debt that is Recourse.

- 2 -

--------------------------------------------------------------------------------

 

(c)Each joinder agreement in respect of the Subsidiary Guaranty or new
Subsidiary Guaranty delivered by a Subsidiary of the Obligors under the
immediately preceding subsections (a) and (b) shall be accompanied by each of
the following:

(i)a certificate signed by an authorized, responsible officer of the Obligors
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7 hereof, with respect to such Subsidiary and the
Subsidiary Guaranty, as applicable;

(ii)a certificate of the Secretary (or other appropriate officer) of the new
Subsidiary Guarantor as to due authorization, charter documents, board
resolutions and the incumbency of officers;

(iii)an opinion of counsel (who may be in-house counsel for the Obligors
addressed to the holders of the Notes satisfactory to the Required Holders, to
the effect that the Subsidiary Guaranty has been duly authorized, executed and
delivered by such additional Subsidiary Guarantor and that the Subsidiary
Guaranty constitutes the legal, valid and binding contract and agreement of such
Subsidiary Guarantor enforceable in accordance with its terms, except as any
enforceable of such terms may be limited by bankruptcy, insolvency, fraudulent
conveyance and similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles;

(iv)if the Intercreditor Agreement is still in effect at such time, a
counterpart of the Intercreditor Agreement, signed by such Subsidiary Guarantor
or, if the Intercreditor Agreement is not in effect, but an intercreditor
agreement would be required at such time under the Bank Credit Agreement, a
counterpart of such intercreditor agreement signed by such Subsidiary Guarantor
(such Intercreditor Agreement being in form and substance reasonably
satisfactory to the Required Holders, the “Future Intercreditor Agreement”); and

(v)(to the extent not already a patty to the Intercreditor Agreement or a Future
Intercreditor Agreement, as the case may be) a joinder to the Intercreditor
Agreement or the Future Intercreditor Agreement, as the case may be, signed by
each of the holders of Debt of the Obligors which is a beneficiary of a Guaranty
of such Subsidiary Guarantor; and

(d)The Obligors may request in writing that the holders of outstanding Notes
release, and upon receipt of such request the holders of outstanding Notes shall
release a Subsidiary Guarantor from the Subsidiary Guaranty so long
as:  (i) such Subsidiary Guarantor is not required to be a party to the
Subsidiary Guaranty under Section 9.5(a) or 9.5(b); (ii) no Default or Event of
Default shall have occurred and be continuing at the time of such request or the
effectiveness of such request; (iii) all of the representations and warranties
of the Obligors contained in

- 3 -

--------------------------------------------------------------------------------

 

Section 5 of this Agreement (other than representations and warranties which
expressly speak as of a different time) shall be true and correct in all
material respects at the time of such request and at the time of the
effectiveness of such request; (iv) the holders of outstanding Notes shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the holders of outstanding Notes) prior to the
requested date of release; and (v) if in connection with such Subsidiary
Guarantor being released and discharged under any agreement pursuant to which
Debt of an Obligor is outstanding, any fee or other form of consideration is
given to any holder of Debt under such agreement for such release, the holders
of the Notes shall receive equivalent consideration substantially concurrently
therewith.  Delivery by the Obligors of any such request shall constitute a
representation by each Obligor that the matters set forth in the preceding
sentence (both as of the date of giving such request and as of the date of the
effectiveness of such request) are true and correct with respect to such
request.  In the event of any such release, for purposes of Section 10.9, all
Debt of such Subsidiary shall be deemed to have been incurred concurrently with
such release.”

(b)Clause (ii) of Section 10.3(e) of the Note Purchase Agreement shall be
replaced in its entirety as follows:

“(ii) the Obligors shall not permit any of their Subsidiaries which is not a
Subsidiary Guarantor, or which does not become a Subsidiary Guarantor, or which
is not a Qualified Subsidiary, to acquire any Unencumbered Property, and in all
cases such Subsidiary Guarantor or Qualified Subsidiary shall be a wholly owned
Subsidiary of SALP or Sovran;”

(c)Clause (e) of the definition of “Unencumbered Property” set forth in
Schedule B to the Note Purchase Agreement shall be replaced in its entirety as
follows:

“(e)is wholly owned by an Obligor or a Subsidiary Guarantor or Qualified
Subsidiary, in each case that is a Wholly-Owned Subsidiary”

(d)Schedule B to the Note Purchase Agreement is amended by adding the following
definition of “Capital Markets Indebtedness” in the appropriate alphabetical
location:

““Capital Markets Indebtedness” means any Debt consisting Of bonds, debentures,
notes or similar debt securities issued in (a) a public offering registered
under the Securities Act or (b) a private placement to institutional investors
(that are not Affiliates of the Obligor) that is resold in accordance with Rule
144A or Regulation S of the Securities Act, whether or•not it includes
registration rights entitling the holders of such debt securities to
registration thereof with the SEC.”

- 4 -

--------------------------------------------------------------------------------

 

(e)Schedule B to the Note Purchase Agreement is amended by adding the following
definition of “Qualified Subsidiary” in the appropriate alphabetical location:

““Qualified Subsidiary” means any Subsidiary that satisfies all of the
following: (i) is not an Excluded Subsidiary, (ii) is not a Subsidiary
Guarantor, (iii) is organized and domiciled in the United States, (iv) it does
not have, and no other Subsidiary that directly or indirect1y owns. any equity
interests of such Subsidiary (each an “Indirect Owner”) has,•any outstanding
Debt that is Recourse, (v) is not, and no Indirect Owner is, subject to any
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar law of any jurisdiction and (vi) none of the equity interests of
such Subsidiary or any Indirect Owner are subject to any Liens.”

Section 3.Effect of Amendment.  This Amendment shall be fully effective and
binding on all the parties hereto and all holders of the Notes as of the date
hereof upon the execution and delivery of this Amendment by the Obligors and the
Required Holders (the “Effective Date”).  The Obligors will deliver executed or
true and correct copies of this Amendment to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by all the
necessary parties hereto.

Section 4. Ratification.  Except as specifically set forth in this Amendment,
the terms of the Note Purchase Agreement, as amended hereby, shall remain in
full force and effect and are hereby ratified and affirmed, in their entirety.

Section 5. Representation of Authority. By execution and delivery of this
Amendment, each party hereby represents and warrants to the other parties that
the person executing this Amendment for such party is duly authorized to execute
this Amendment on behalf of such party.

Section 6. Representations and Warranties of the Obligors.  To induce the
Required Holders to execute and deliver this Amendment, each of the Obligors
represents and warrants to the holders of the Notes that on the date hereof:

(a)Authorization, Etc.  This Amendment has been duly authorized by all necessary
corporate or partnership action on the part of it, and the Note Purchase
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and (ii) general principals of equity (regardless
of whether such enforceability is considered in a proceeding in equity or law).

(b)Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by it of this Amendment will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of a Lien in
respect of any property of it under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which it is bound or by

- 5 -

--------------------------------------------------------------------------------

 

which it or any of its properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to it or (iii) violate any provision of any statute or
other rule or regulations of any Governmental Authority applicable to it.

(c)Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by it of this
Amendment, except any that have been obtained and are in full force and effect.

(d)No Default.  As of the date hereof, after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing.

(e)No Fees.  It has not, nor has any Subsidiary or Affiliate of it, directly or
indirectly, paid or caused to be paid any consideration or remuneration, whether
by way of supplemental or additional interest, fee or otherwise, to any creditor
of the Obligors or any Subsidiary Guarantor as consideration for or as an
inducement to the entering into by any such creditor of any amendment or other
modification to any credit facility, the effect of which amendment or other
modification is to amend or modify any provisions thereof similar to the
modifications reflected in this Amendment.

Section 7.Fees of Counsel.  The Obligors shall pay the reasonable fees and
disbursements of Greenberg Traurig, LLP, as special counsel for the holders of
the Notes, relating to the transactions contemplated by this Amendment, as set
forth in a statement delivered to the Obligors.

Section 8.Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

Section 9. Governing Law.  This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
State that would require or permit the application of the laws of a jurisdiction
other than such State.

Section 10. Electronic Delivery.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by electronic mail in “portable
document format” (“.pdf”) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall be effective as delivery of a manually executed
counterpart of this Amendment.

[Remainder of page intentionally left blank; next page is signature page]

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpru.t of this
Amendment to be duly executed and delivered as of the date hereof.

 

OBLIGORS:

 

 

 

SOVRAN SELF STORAGE, INC.

 

 

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

 

SOVRAN ACQUISITION LIMITED PARTNERSHIP

 

 

 

By:

 

Sovran Holdings, Inc., its general partner

 

 

 

By:

 

/s/ Andrew J. Gregoire

Name:

 

Andrew J. Gregoire

Title:

 

Chief Financial Officer

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Assistant Vice President

 

WILLIAM PENN LIFE INSURANCE COMPANY OF NEW YORK

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

THE INDEPENDENT ORDER OF FORESTERS

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

 

 

By:

 

PGIM, Inc. as Investment-Advisor

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

FARMERS INSURANCE EXCHANGE

 

 

 

By:

 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. As its General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

MID CENTURY INSURANCE COMPANY

 

 

 

By:

 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as  General Partner)

 

 

 

By:

 

/s/ Eric Seward

Name:

 

Eric Seward

Title:

 

Vice President

 

 




[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

MASSMUTUAL ASIA LIMITED

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 

BANNER LIFE INSURANCE COMPANY

 

 

 

By:

 

Babson Capital Management LLC as

Investment Adviser

 

 

 

By:

 

/s/ Thomas P. Shea

Name:

 

Thomas P. Shea

Title:

 

Managing Director

 




[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Managing Director

 

GENERAL AMERICAN LIFE INSURANCE

COMPANY

 

 

 

By:

 

Metropolitan Life Insurance Company, its

Investment Manager

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Managing Director

 

METLIFE INSURANCE COMPANY OF

CONNECTICUT

 

 

 

By:

 

Metropolitan Life Insurance Company, its

Investment Manager

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Managing Director

 

METLIFE INVESTORS USA INSURANCE COMPANY

 

 

 

By:

 

Metropolitan Life Insurance Company, its

Investment Manager

 

 

 

By:

 

/s/ John A. Wills

Name:

 

John A. Wills

Title:

 

Managing Director

 

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Corporate Vice President

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

 

 

By:

 

NYL Investment Management LLC, its

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director

 

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI30C)

 

 

 

By:

 

NYL Investment Management LLC, its

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director

 

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION INSTITUTIONALLY OWNED

LIFE INSURANCE SEPARATE ACCOUNT (BOLI

3-2)

 

 

 

By:

 

NYL Investment Management LLC, its

Investment Manager

 

 

 

By:

 

/s/ Kimberly Hvisch

Name:

 

Kimberly Hvisch

Title:

 

Director

 

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

TRANSAMERICA LIFE (BERMUDA) LTD

 

 

 

By:

 

AEGON USA Investment Management,
LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

TRANSAMERICA FINANCIAL LIFE INSURANCE

COMPANY

 

 

 

By:

 

AEGON USA Investment Management,
LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

TRANSAMERICA PREMIER LIFE INSURANCE

 

 

 

By:

 

AEGON USA Investment Management,
LLC, its investment manager

 

 

 

By:

 

/s/ Josh Prieskorn

Name:

 

Josh Prieskorn

Title:

 

Vice President

 

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

PACIFIC LIFE INSURANCE COMPANY

 

 

 

By:

 

/s/ Richard S. Banno

Name:

 

Richard S. Banno

Title:

 

Assistant Vice President

 

 

 

By:

 

/s/ Joseph J. Tortorelli

Name:

 

Joseph J. Tortorelli

Title:

 

Assistant Secretary

 

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]

--------------------------------------------------------------------------------

 

This Amendment is hereby accepted and agreed to as of the date thereof.

 

BANKERS LIFE AND CASUALTY COMPANY COLONIAL PENN LIFE INSURANCE COMPANY BANKERS
CONSECO LIFE INSURANCE COMPANY

 

 

 

By:

 

40/86 Advisors, Inc. acting as Investment
Advisor

 

 

 

By:

 

/s/ Jesse E. Horsfall

Name:

 

Jesse E. Horsfall

Title:

 

Senior Vice President

 

[Signature Page- Amendment No. 1 to Note Purchase Agreement (2014 Notes)]